DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6-11,and 13-15 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by BLOUNT et al. (US PGPub No. 2011/0099200), hereinafter referred to as BLOUNT.

Consider Claim 1,
BLOUNT teaches a method for storage management, comprising: 
acquiring target data in a target storage page in a memory (BLOUNT, e.g., Fig 2A:220, acquires a new block (of target data).); 
determining, based on the target data, check information and identification information associated with the target data, the check information being used to verify whether the target data is correct and the identification information being used to identify the target data (BLOUNT, e.g., Fig 2A:230, generate hash value; Fig 2B:250, produce CRC.); and 
determining, based on the identification information, storage information associated with the target data and the check information, the storage information indicating whether to store the target data and the check information to a persistent storage device (BLOUNT, e.g., Fig 2B:260, determine whether to store (i.e., generate storage information) based on fingerprint (hash + CRC).).

Consider Claim 2,
BLOUNT further teaches wherein determining the check information comprises:
performing check operations on a plurality of portions of the target data respectively to generate a first group of intermediate values; and determining the check information based on the first group of intermediate values (BLOUNT, e.g., Fig 2B(250), generate CRC.).

Consider Claim 3,
BLOUNT further teaches wherein determining the identification information comprises:
performing hash operations on a plurality of portions of the target data respectively to generate a second group of intermediate values; and determining the identification information based on the second group of intermediate values (BLOUNT, e.g., Fig 2A:230, generate hash.). 

Consider Claim 4,
BLOUNT further teaches wherein determining the storage information comprises: 
acquiring a group of reference identification information items associated with corresponding reference data in a group of reference storage pages that have been stored in the persistent storage device (BLOUNT:Fig 6:630/650, generate fingerprints for all data objects on servers; ¶0059, store in IR for later searching.); 
comparing the identification information with the group of reference identification information items respectively (BLOUNT, e.g., Fig 2B:260; ¶0038, search IR with (target) fingerprint.); and 
if the identification information matches one of the group of reference identification information items, determining the storage information as indicating not to store the target data and the check information in the persistent storage device (BLOUNT, e.g., Fig 2B:270, remove instance (i.e., don’t store target data).).

Consider Claim 6,
BLOUNT further teaches wherein the storage information indicates to store the target data and the check information in the persistent storage device, and the method further comprises: adding the check information to the target data to obtain data to be stored; and storing the data to be stored into the persistent storage device (BLOUNT, e.g., Fig 3, shows CRC added to target data as filename to be stored.).

Consider Claim 7,
BLOUNT further teaches determining whether the number of at least one candidate storage page in the memory exceeds a threshold number; and if the number exceeds the threshold number, determining the target storage page from the at least one candidate storage page (BLOUNT, e.g., Fig 2A:224, if the number of the new (candidate) data is larger than a threshold and treat as target page for processing.).

Consider Claim 8,
BLOUNT teaches an electronic device, comprising: 
at least one processing unit (BLOUNT, e.g. Fig 8:812, processor.); and 
at least one memory that is coupled to the at least one processing unit and stores instructions for execution by the at least one processing unit (BLOUNT, e.g., Fig 8:814), wherein the instructions, when executed by the at least one processing unit, cause the device to perform actions including: 
acquiring target data in a target storage page in a memory (BLOUNT, e.g., Fig 2A:220, acquires a new block (of target data).); 
determining, based on the target data, check information and identification information associated with the target data, the check information being used to verify whether the target data is correct and the identification information being used to identify the target data (BLOUNT, e.g., Fig 2A:230, generate hash value; Fig 2B:250, produce CRC.); and 
determining, based on the identification information, storage information associated with the target data and the check information, the storage information indicating whether to store the target data and the check information to a persistent storage device (BLOUNT, e.g., Fig 2B:260, determine whether to store (i.e., generate storage information) based on fingerprint (hash + CRC).).

Consider Claim 9,
BLOUNT further teaches wherein determining the check information comprises: performing check operations on a plurality of portions of the target data respectively to generate a first group of intermediate values; and determining the check information based on the first group of intermediate values (BLOUNT, e.g., Fig 2B(250), generate CRC.).

Consider Claim 10,
BLOUNT further teaches wherein determining the identification information comprises: performing hash operations on a plurality of portions of the target data respectively to generate a second group of intermediate values; and determining the identification information based on the second group of intermediate values (BLOUNT, e.g., Fig 2A:230, generate hash.).

Consider Claim 11,
BLOUNT further teaches wherein determining the storage information comprises: 
acquiring a group of reference identification information items associated with corresponding reference data in a group of reference storage pages that have been stored in the persistent storage device (BLOUNT:Fig 6:630/650, generate fingerprints for all data objects on servers; ¶0059, store in IR for later searching.); 
comparing the identification information with the group of reference identification information items respectively (BLOUNT, e.g., Fig 2B:260; ¶0038, search IR with (target) fingerprint.); and 
if the identification information matches one of the group of reference identification information items, determining the storage information as indicating not to store the target data and the check information in the persistent storage device (BLOUNT, e.g., Fig 2B:270, remove instance (i.e., don’t store target data).).


Consider Claim 13,
BLOUNT further teaches wherein the storage information indicates to store the target data and the check information in the persistent storage device, and the actions further comprise: adding the check information to the target data to obtain data to be stored; and storing the data to be stored into the persistent storage device (BLOUNT, e.g., Fig 3, shows CRC added to target data as filename to be stored.).

Consider Claim 14,
BLOUNT further teaches wherein the actions further comprise: determining whether the number of at least one candidate storage page in the memory exceeds a threshold number; and if the number exceeds the threshold number, determining the target storage page from the at least one candidate storage page (BLOUNT, e.g., Fig 2A:224, if the number of the new (candidate) data is larger than a threshold and treat as target page for processing.).

Consider Claim 15,
BLOUNT teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
acquiring target data in a target storage page in a memory (BLOUNT, e.g., Fig 2A:220, acquires a new block (of target data).); 
determining, based on the target data, check information and identification information associated with the target data, the check information being used to verify whether the target data is correct and the identification information being used to identify the target data (BLOUNT, e.g., Fig 2A:230, generate hash value; Fig 2B:250, produce CRC.); and 
determining, based on the identification information, storage information associated with the target data and the check information, the storage information indicating whether to store the target data and the check information to a persistent storage device (BLOUNT, e.g., Fig 2B:260, determine whether to store (i.e., generate storage information) based on fingerprint (hash + CRC).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BLOUNT.


Consider Claim 5,
BLOUNT teaches the method according to claim 1, above, and additionally describes wherein determining the storage information comprises: 
acquiring a group of reference identification information items associated with corresponding reference data in a group of reference storage pages that have been stored in the persistent storage device (BLOUNT:Fig 6:630/650, generate fingerprints for all data objects on servers; ¶0059, store in IR for later searching.); 
comparing the identification information with the group of reference identification information items respectively (BLOUNT, e.g., Fig 2B:260; ¶0038, search IR with (target) fingerprint.); and 
if the identification information matches one of the group of reference identification information items, determining the storage information as indicating not to store the target data and the check information in the persistent storage device (BLOUNT, e.g., Fig 2B:270, remove instance (i.e., don’t store target data).).
BLOUNT fails to describe, if the ID information matches, comparing the target data with reference data corresponding to the matched reference identification information item to make the storage determination after an ID match.  BLOUNT explicitly notes that a strong hashing algorithm is necessary to limit collisions (BLOUNT, e.g., ¶0024) which is a clear teaching that collisions exist which indicate the use of a non-perfect hash function.  In fact, BLOUNT further notes that a function of the CRC is to detecting/addressing hash collisions and is not strictly necessary (BLOUNT, e.g., ¶0045).  The examiner takes official notice of the fact that comparing first and second data directly is a widely known and ubiquitous mechanism for determining identical data.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of BLOUNT to verify identical data by comparing target data to reference data because it is a simple and notoriously well-known method which provides the obvious benefit of remedying  collisions.

Consider Claim 12,
BLOUNT teaches the device according to claim 8, above, and additionally describes wherein determining the storage information comprises: 
acquiring a group of reference identification information items associated with corresponding reference data in a group of reference storage pages that have been stored in the persistent storage device (BLOUNT:Fig 6:630/650, generate fingerprints for all data objects on servers; ¶0059, store in IR for later searching.); 
comparing the identification information with the group of reference identification information items respectively (BLOUNT, e.g., Fig 2B:260; ¶0038, search IR with (target) fingerprint.); and 
if the identification information matches one of the group of reference identification information items, determining the storage information as indicating not to store the target data and the check information in the persistent storage device (BLOUNT, e.g., Fig 2B:270, remove instance (i.e., don’t store target data).).
BLOUNT fails to describe, if the ID information matches, comparing the target data with reference data corresponding to the matched reference identification information item to make the storage determination after an ID match.  BLOUNT explicitly notes that a strong hashing algorithm is necessary to limit collisions (BLOUNT, e.g., ¶0024) which is a clear teaching that collisions exist which indicate the use of a non-perfect hash function.  In fact, BLOUNT further notes that a function of the CRC is to detecting/addressing hash collisions and is not strictly necessary (BLOUNT, e.g., ¶0045).  The examiner takes official notice of the fact that comparing first and second data directly is a widely known and ubiquitous mechanism for determining identical data.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of BLOUNT to verify identical data by comparing target data to reference data because it is a simple and notoriously well-known method which provides the obvious benefit of remedying  collisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[A] FISHER et al. (US PGPub No. 2017/0315865) – discloses systems and methods for using hash+CRC values to deduplicate data (see, e.g., ¶0039)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137